268 F.2d 912
Audy W. DEERE, Appellant,v.UNITED STATES of America, Appellee.
No. 16416.
United States Court of Appeals Ninth Circuit.
June 17, 1959.

Warren W. Taylor, Fairbanks, Alaska, Fred D. Crane, Kotzebue, Alaska, for appellant.
Malcolm R. Wilkey, Asst. Atty. Gen., Daniel R. Ohlbaum, Atty., Dept. of Justice, Washington, D. C., George M. Yeager, U. S. Atty., Fairbanks, Alaska, for appellee.
John L. Rader, Atty. Gen., State of Alaska, Jack O'Hair Asher, Asst. Atty. Gen., Juneau, Alaska, amici curiae.
Before CHAMBERS, BARNES and JERTBERG, Circuit Judges.
PER CURIAM.


1
The appellant, Deere, was sentenced on February 26, 1959, [judgment was entered March 3, 1959] for the offense of operating a motor vehicle while under the influence of liquor. See § 50-5-3 of the Alaska Compiled Laws Annotated 1949. The offense was committed prior to Alaskan statehood, but the trial in the district court occurred after statehood. For the reasons stated in Parker v. McCarrey, 9 Cir., 268 F.2d 907, we hold we have no jurisdiction to entertain this appeal. Accordingly, the motion to dismiss is granted.